Title: To Thomas Jefferson from C. W. F. Dumas, 8 June 1792
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 8 June 1792. Having deferred sending these packets until now, he forwards them without being able to add his opinions on the affairs of Europe. The French, who ought to do everything, do nothing; the Prussians march and do not arrive; the English and Dutch fortunately remain observers. Providence seems to control events that disturb courts and their diplomacy, such as the war Russia has declared on the Poles and the recent death of the Prince-Bishop of Liège. On the one hand, one would wish an Austrian prince as his successor; on the other, perhaps one would wish to prevent it. If the two German powers finally attacked France in earnest, a prolonged war would ensue with insupportable expenses for the court of Vienna, which would have to subsidize Berlin and Turin. Morning and evening he prays that the United States may forever increase in virtue and prosperity, that at least one people might serve as an example to others in the enjoyment of true civil happiness. He longs to receive TJ’s order as to the costly American embassy, which will run down if it is not sold soon. He commends himself to the protection of the United States, their Congress, President, and ministers, especially TJ.
 